United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3262
                      ___________________________

                               Jerry Lee Hawkins

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Lt. Steven Glover, Hempstead County Detention Center; Captain Johnny Godbolt,
 Hempstead County Detention Center; Dr. Joan McLean, HCDF Doctor; Captain
                      Louise Phillips, Jail Administrator

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Texarkana
                                ____________

                         Submitted: October 24, 2014
                           Filed: October 30, 2014
                                [Unpublished]
                               ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Inmate Jerry Hawkins appeals the order the district court1 entered following an
evidentiary hearing in his 42 U.S.C. § 1983 action; nominal damages were awarded
against one defendant and the claims against the remaining defendants were
dismissed. The evidentiary hearing amounted to a bench trial–at which the court
could determine witness credibility, and decide disputed facts–because Hawkins did
not timely request a jury trial. See Hartsfield v. Colburn, 491 F.3d 394, 395-96 (8th
Cir. 2007); Darst-Webbe Tenant Ass’n Bd. v. St. Louis Hous. Auth., 339 F.3d 702,
710-11 (8th Cir. 2003) (in appeal from civil bench trial, this court reviews trial court’s
findings of fact for clear error and conclusions of law de novo). We find no basis,
and Hawkins offers none,2 for reversing the district court’s disposition of his claims.
See Scott v. Benson, 742 F.3d 335, 339-40 (8th Cir. 2014) (discussing deliberate-
indifference standard, which requires mental state akin to criminal recklessness; mere
difference of opinion over course of treatment or matters of expert medical judgment
does not amount to constitutional violation); see also Jackson v. Nixon, 747 F.3d 537,
543 (8th Cir. 2014) (supervisory liability under § 1983). The judgment of the district
court is affirmed.
                        ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
      2
        We do not address the new matters Hawkins raises in his opening and reply
briefs, see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004); or those he has
waived, see Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008).


                                           -2-